Citation Nr: 1614287	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  12-34 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Jurisdiction is currently with the RO in Waco, Texas.  The Board previously considered this matter in September 2014, at which time it remanded for further development in the form of a VA examination.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is claiming service connection for bilateral hearing loss.  See January 2011 statement in support of claim.  VA provided a VA audiological examination in March 2011.  The examiner opined that the Veteran's bilateral sensorineural hearing loss was not caused by or the result of military noise exposure.

In its September 2014 decision, the Board found that the March 2011 VA opinion was inadequate and remanded for a new VA audiological examination.  The record shows that the RO requested such an examination, but the request was subsequently canceled due to the Veteran's failure to appear.  See June 2015 request for physical examination; October 2015 report of general information.  Notwithstanding, the Veteran underwent a private audiological examination in September 2015.

The September 2015 private examiner opined that the Veteran's current bilateral hearing loss was less likely than not related to military noise exposure.  She reasons that the examiner simply stated that the Veteran's hearing thresholds at the time of entrance and separation were within normal limits and that, according to the American College of Occupational Medicine Noise and Hearing Conservation Committee, a noise-induced hearing loss will not progress once it is stopped.  

The Board finds that the September 2015 opinion is inadequate because it relies on the hearing examination at entrance and separation, but does not consider the Veteran's history of noise exposure during and after service.  Further, the opinion does not address the Veteran's contention that a comparison of his hearing tests at entrance and separation reveal a change in threshold levels that is indicative of hearing damage in service.  See December 2012 substantive appeal.  In view of the above, the Board concludes that the September 2015 opinion is not adequate for purposes of adjudication.

VA has still not fulfilled its duty to obtain an adequate opinion with regard to the etiology of the Veteran's current bilateral hearing loss.  In this regard, the prior remand directive was not substantially completed.  On remand, the RO should ask a VA provider to review the claims file and provide a nexus opinion.

Accordingly, the case is REMANDED for the following action:

1.  Forward the entire claims file, including a copy of this remand, to the appropriate VA provider for a medical opinion regarding the etiology of the Veteran's bilateral hearing loss.  (A full VA examination should not be scheduled unless it is deemed necessary by the examiner or otherwise required by the evidence.)  Review of the claims file should be noted in the examiner's report.  

The examiner should respond to the following:

Provide an opinion as to whether the Veteran's documented bilateral hearing loss is at least as likely as not (probability of 50 percent or higher) related to his active military service.  Please consider the Veteran's history of noise exposure during and after service, as reported in the March 2011 VA examination, the September 2015 private examination.  Please address the Veteran's contention that a comparison of his hearing tests at induction and separation reveal a change in threshold levels that is indicative of hearing damage in service.  See December 2012 substantive appeal.  

The examiner should explain the reasons for any opinion offered.  The examiner must consider lay reports from the Veteran along with pertinent medical evidence.  The examiner must provide a reason if he or she rejects the lay reports, and the lay statements cannot be rejected due solely to a lack of medical documentation.  If the examiner cannot offer an opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer an opinion.

2.  If the benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


